Decree of the Surrogate’s Court, Westchester County, settling respondents’ final account as trustees and dismissing appellant’s objections, modified so as to surcharge the trustees with $300, which represents the purchase price of three $100 participating mortgage certificates, with interest from the date of the purchase of the certificates, less the income therefrom which has been paid to the beneficiaries. As so modified, the decree is unanimously affirmed, without costs, and the matter remitted to the Surrogate’s Court of Westchester County for the entry of a decree accordingly. In our opinion the trustees had no right to invest trust funds in mortgage participating certificates issued by a corporation of which one of the trustees was the president and a director. (Wendt v. Fischer, 243 N. Y. 439; Munson v. S., G. & C. R. R. Co., 103 id. 58.) Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.